Citation Nr: 0329889	
Decision Date: 10/31/03    Archive Date: 11/05/03

DOCKET NO.  00-18 201	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a right hip 
disability manifested by pain.  

2.  Entitlement to service connection for peripheral 
neuropathy of both hands.  

3.  Entitlement to service connection for a disability 
manifested by twitching of the eye lids.  

4.  Entitlement to service connection for a bowel disorder, 
as secondary to the service-connected low back pain 
disability.  

5.  Entitlement to service connection for a skin disorder.  

6.  Entitlement to service connection for a disability 
manifested by a chronic cough and shortness of breath, 
claimed as an upper respiratory infection.  

7.  Entitlement to service connection for spina bifida oculta 
at C5.  

8.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for low 
back pain.  

9.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
headaches.  

10.  Entitlement to a compensable disability rating for 
chondromalacia fo the left knee.  

11.  Entitlement to a compensable disability rating for 
cervical spine strain/pain.  

12.  Entitlement to a compensable disability rating for 
residuals of a fracture of the left third metatarsal.  

13.  Entitlement to a compensable disability rating for 
residuals of a tonsillectomy.  

14.  Entitlement to a compensable disability rating for a 
duodenal ulcer.  

15.  Entitlement to a compensable disability rating for 
Morton's neuroma, status post excisions at the 2nd and 3rd 
digits, bilaterally.  


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On October 9, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Using the release of information 
forms submitted by the veteran in April 
2003, the RO should obtain copies of the 
purported treatment received by the 
veteran from these private physicians.  
All available documents should be 
associated with the veteran's claims 
folder.  

2.  When the development above is 
completed, make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded VA orthopedic, 
gastrointestinal and ear, nose and throat 
(ENT) examinations to ascertain the 
current severity of his service-connected 
left knee, cervical spine, duodenal 
ulcer, and tonsillectomy disabilities.  
The claims folder should be made 
available to the examiners for review in 
conjunction with the examinations.  

The orthopedic examiner should examine 
the left knee for degrees of both active 
and passive range of motion.  The 
examiner should determine whether the 
veteran's left knee and/or cervical spine 
exhibits weakened movement, excess 
fatigability, or incoordination.  The 
examiner should specifically 1)  express 
an opinion as to the degree to which pain 
could significantly limit functional 
ability during flare-ups or when the left 
knee and/or cervical spine are used 
repeatedly over a period of time, and 2)  
if either recurrent subluxation and/or 
lateral instability of the left knee is 
demonstrated, characterize the degree of 
impairment as either slight, moderate, or 
severe.  The examination report must 
include an explanation of the rationale 
for any opinion given.

The gastrointestinal specialist should 
ascertain the current severity of the 
veteran's duodenal ulcer.  The examiner 
should comment on the presence or absence 
of the following:  recurring episodes of 
severe symptoms two or three times a year 
averaging 10 days in duration, or with 
continuous moderate manifestations; 
impairment of health manifested by anemia 
and weight loss, or recurrent 
incapacitating episodes averaging 10 days 
or more in duration at least 4 or more 
times a year; or pain only partially 
relieved by standard ulcer therapy, 
periodic vomiting, recurrent hematemesis 
or melena, with manifestations of anemia 
and weight loss productive of definite 
impairment of health.  The examination 
report must include an explanation of the 
rationale for any opinion given.

The ENT specialist should determine 
whether the veteran has any disabling 
residuals of the tonsillectomy he had in 
service, and, if so, the nature and 
severity of those residuals.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



